


110 HRES 1025 IH: Providing for consideration of the bill

U.S. House of Representatives
2008-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1025
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2008
			Mr. Boustany
			 submitted the following resolution; which was referred to the
			 Committee on
			 Rules
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 1843) to extend the termination date for the exemption of returning
		  workers from numerical limitations for temporary workers.
	
	
		That upon the adoption of this
			 resolution the House shall immediately proceed to consider in the House the
			 bill (H.R. 1843) to extend the termination date for the exemption of returning
			 workers from numerical limitations for temporary workers. All points of order
			 against the bill and against its consideration are waived. The bill shall be
			 considered as read. The previous question shall be considered as ordered on the
			 bill to final passage without intervening motion except: (1) one hour of debate
			 equally divided and controlled by the chairman and ranking minority member of
			 the Committee on the Judiciary; and (2) one motion to recommit.
		
